Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
not disclose a vehicle light-adjusting window including: a transparent plate (3), a first conductive film (5), a light-adjusting layer (7), a second conductive film (9), and a projection film (11) arranged in this order, as cited in claim 1.
The specification instead discloses a vehicle light-adjusting window including: a transparent plate (3), adhesive film (19), a reflective film (17), a first resin film (13), a first conductive film (5), a light-adjusting layer (7), a second conductive film (9), a second resin film (15) and a projection film (11) arranged in this order, as evidenced by at least Fig. 1.
Dependent claims 2-20 are necessarily rejected since they depend upon rejected base claim 1.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without the use of layers adhesive film (19), reflective film (17), a first resin film (13), and a second resin film (15) which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The specification instead discloses a vehicle light-adjusting window including: a transparent plate (3), adhesive film (19), a in this order, as evidenced by at least Fig. 1.
Dependent claims 2-20 are necessarily rejected since they depend upon rejected base claim 1.

Claims 2-4, 6-8, 10-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 2, the omitted structural positive cooperative relationships is: a first resin film. 
In absence of essential structural positive relationship of the first resin film, it remains uncertain as to how the first resin film is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the first resin film, it remains uncertain as to whether the first resin film is structurally part of the claimed device.
As to claims 3 and 4, the omitted structural positive cooperative relationships is: a second resin film. 

In absence of essential structural positive relationship of the second resin film, it remains uncertain as to whether the second resin film is structurally part of the claimed device.
As to claims 17-20, the omitted structural positive cooperative relationships are: an outer door side and an inner door side. 
In absence of essential structural positive relationship of the outer door side and the inner door side, it remains uncertain as to how the second resin film is structurally related to associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the outer door side and the inner door side, it remains uncertain as to whether the outer door side and the inner door side are structurally part of the claimed device.
 Dependent claims 6-8, 10-12 and 14-16 are necessarily rejected since they depend upon rejected base claim 1.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 17-20: the terms “an outer door side” and “an inner door side” lack antecedent basis. There terms need to be defined as to what they are and how it is associated with the claimed device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879